Citation Nr: 0033325	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  96-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for a headache disorder, 
claimed as secondary to service-connected duodenal ulcer.



WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], and [redacted]



ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from May 1952 to 
April 1955.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
in which the RO denied service connection for migraine 
headaches with resultant brain damage as secondary to a 
service-connected duodenal ulcer.  The veteran appealed.  In 
a July 1997 decision, the Board denied an increased rating 
for duodenal ulcer and granted an earlier effective date of 
February 14, 1957, for the grant of service connection for 
that disorder.  Secondary service connection for migraine 
headaches with resultant brain damage was denied.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).

This matter now comes before the Board pursuant to a December 
1998 Memorandum decision of the Court vacating and remanding 
that part of the July 1997 Board decision which denied 
secondary service connection for migraine headaches with 
resultant brain damage for the reason that the veteran had 
not been advised to obtain statements of VA doctors in 
support of his claim, in violation of the holding of the 
Court in Robinette v. Brown, 8 Vet. App. 69, 77 (1995) and 
38 U.S.C.A. § 5103 (a).  (That part of the July 1997 Board 
decision which denied a rating in excess of 20 percent was 
affirmed and the appeal pertaining to that part which granted 
an earlier effective date for duodenal ulcer was dismissed.)

From the veteran's contentions, it appears that he has 
expanded his claim for a headache disorder on a secondary 
basis to include non-migraine headaches.  For this reason, 
the Board has recharacterized the disability.  Further 
explanation is set forth below.

The Board notes that there are additional issues on appeal by 
the veteran which are not before the Board for consideration 
at this time.  First, with respect to the evaluation of the 
veteran's service-connected duodenal ulcer between 1957 and 
1994, the veteran has appealed for a rating in excess of 20 
percent.  In addition, a September 1997 rating decision 
denied the veteran's claim for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 based on exposure to 
radiation or treatment with radium.  The veteran appealed 
both of those issues.  In a separate decision of October 
1999, the Board denied the veteran's appeal on those issues.  
The veteran appeal on those issues is currently pending at 
the Court and they are not before the Board for any 
consideration at this time.


REMAND

As noted above, the December 1998 Memorandum decision of the 
Court directed that the veteran be fully advised to obtain 
statements from his VA doctors who, he maintains, have linked 
his current headache disorder to his service-connected 
duodenal ulcer.  

In order to establish entitlement to secondary service 
connection for a disability, there must be objective evidence 
that establishes that such disability exists and that it is 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 
Vet. App. 439 (1995).  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.

VA outpatient treatment records reflect ongoing treatment 
over several years for migraine headaches and non-migraine 
headaches.

On VA neurological examination in November 1994, the veteran 
reported a history of migraine headaches with occasional 
photophobia and nausea.  The veteran indicated that his 
symptoms were moderately controlled with medication.  The 
diagnostic impression was migraine headaches.

In a September 1995 statement, the veteran maintained that 
his headaches began after stomach surgery for treatment of 
his duodenal ulcer in the early 1960's.  He maintained that 
verification of a relationship between his headaches and his 
service-connected gastrointestinal problems could be found in 
VA outpatient treatment records dated from 1978.

In October 1995, the Providence, Rhode Island VA Medical 
Center (VAMC) responded to a request for outpatient treatment 
records from 1978 and indicated that there were no such 
records for the requested time period.  Thereafter, the RO 
advised the veteran that there was no medical nexus evidence 
in VA outpatient treatment records; the veteran was advised 
to submit evidence in support of his claim.

Thereafter, the veteran indicated that a private surgeon who 
had performed the vagotomy and gastrectomy in 1961 for repair 
of his duodenal ulcer, Carl Anderson, M.D., had related his 
migraine headaches and vomiting to side effects of the 
operation.  The veteran explained that Dr. Anderson was now 
deceased and he had no way of obtaining his treatment 
records.  Nonetheless, the veteran continued to report that 
at least twenty different physicians had treated him at VA 
facilities and some of those health care providers had agreed 
that the veteran's headaches are a residual of the 1961 
surgery.

Because the veteran alleges that there are VA physicians who 
have related his migraine headaches to his service-connected 
duodenal ulcer, and VA medical records already on file do not 
support such allegation, VA must now advise the veteran that 
he should submit statements or other evidence from those 
doctors, or from private physicians from whom he has sought 
treatment which support his claim.  In this regard, the Board 
is aware that the veteran was apprised by the RO, in October 
1995, of the need to submit such medical nexus evidence and, 
moreover, his communications make it clear that he is aware 
of the need for such evidence.  In fact the veteran has 
argued that a VA doctor who is treating him refused to 
provide a statement on his behalf unless he was directed to 
do so by the RO.  For this reason, the assistance of the RO 
to obtain a medical nexus statement from that VA physician 
may be necessary.  

While the veteran's appeal on this issue was at the Court, he 
submitted additional evidence in support of his claim for 
entitlement to secondary service connection for a headache 
disorder.  Specifically, the claims folder now contains 
letters dated in January and March 1998 with medical opinions 
from Joseph F. Lowney, D.O., to the effect that there could 
be an association between the veteran's headaches and his 
surgery in 1961 for treatment of a duodenal ulcer and with a 
late dumping syndrome.  Dr. Lowney pointed out that it is 
very difficult to distinguish between the headaches which 
accompany the dumping syndrome and migraine cephalalgia.  In 
this regard, the Board recognizes, as was noted in the July 
1997 decision, that some consideration has been given to the 
question of whether the veteran had a non-migraine headache 
which could be associated with his service-connected 
disorder.  For this reason, the Board finds it appropriate to 
consider the broader issue of entitlement to secondary 
service connection for a headache disorder, to include both 
migraine and non-migraine headaches.  

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (to be 
codified at 38 U.S.C. § 5100, et seq.), substantially revised 
certain statutory provisions regarding the assistance that VA 
must provide to claimants for VA benefits and the notice that 
VA must provide to claimants as to the type of evidence that 
is necessary to substantiate his claim.  

Under the circumstances, and with consideration of the 
expanded issue on appeal to include both migraine and non-
migraine headaches, the Board finds that further VA 
examination of the veteran is warranted.  

Prior to having the veteran undergo further examination, 
however, all outstanding pertinent medical records should be 
obtained and associated with the claims file.  Specifically, 
the Board emphasizes that records generated by VA facilities 
that may an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611,613 (1992).  




Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO must contact the veteran and 
ask him to identify the names of the VA 
physicians who linked his headaches 
(either migraine or non-migraine) to his 
duodenal ulcer surgery.  The veteran 
should also be asked to identify the VA 
facilities wherein these physicians are 
located and the approximate time frames 
of treatment and/or period in which the 
medical nexus opinion(s) were offered.  
Thereafter, the RO should assist the 
veteran in getting statements from the 
identified physicians for association 
with the claims folder.

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent treatment from the 
Providence, Rhode Island VAMC, and any 
other source or facility identified by 
the veteran.  If any requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file.

3.  The RO should also apprise the 
veteran that he may also supplement his 
application for service connection for a 
headache disorder by submitting 
statements from any physician, VA or 
private, who may have linked the 
veteran's headaches to surgery for his 
service-connected duodenal ulcer.

4.  Thereafter, the RO should schedule 
the veteran for VA examination(s) with a 
Board-certified specialist (if 
available) in gastrointestinal and 
neurological disorders.  The purpose of 
the examination is to determine the 
nature and etiology of the veteran's 
headache disorder.  Following review of 
the entire claims folder, to include a 
copy of this REMAND, the VA examiner 
should diagnose all headache pathology 
and indicate whether the current 
headache disorder is migraine or non-
migraine.  Thereafter, the VA examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
that the veteran's duodenal ulcer 
surgery caused or made worse his current 
headache disorder.  All examination 
findings, along with the complete 
rationale for all conclusions reached 
(to include, as appropriate, citation to 
specific evidence of record) in a 
typewritten report.

5.  Thereafter, the RO should review the 
claims folder to determine whether the 
actions requested by this REMAND have 
been complied with in full.  If any 
requested action is not undertaken, or is 
taken in a deficient manner, the claims 
file should be returned for immediate 
corrective action before the case is 
returned to the Board.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently  provided.

7.  After completing all the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the issue of entitlement to 
secondary service connection for a 
headache disorder in light of all 
pertinent evidence of record and legal 
authority.  In doing so, the RO should 
consider whether the veteran's headache 
disorder caused or aggravated by the 
veteran's service-connected duodenal 
ulcer, pursuant to 38 C.F.R. § 3.310(a) 
and the Allen decision, cited to above.  
The RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all concerns 
noted in this REMAND.

8.  If the benefit sought remains 
denied, the veteran should be provided 
with an appropriate Supplemental 
Statement of the Case and given an 
opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether any benefit requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified,
but he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
       N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



